ENERJEX KANSAS, INC.
 
A wholly owned subsidiary of EnerJex Resources, Inc.
 
October 15, 2008
 
Euramerica Energy Inc.
c/o Antonio Beccari, President
Via Petronance, 13
25124 Brescia, Italy



 
Re:
Amendment to Amended and Restated Well Development Agreement and Option for “Gas
City Property” dated August 10, 2007



Euramerica Energy Inc. (“Euramerica”) and EnerJex Kansas, Inc., formerly known
as Midwest Energy, Inc. (“EnerJex”) originally entered into an Amended and
Restated Well Development Agreement and Option for “Gas City Property,” dated as
of August 10, 2007, which was amended by an Addendum No. 1 (“Addendum No. 1”),
dated as of November 27, 2007, which was amended, extended and supplemented by a
letter agreement dated September 15, 2008 (the “First Extension,” and
collectively, the “Original Agreement”), describing the terms for proceeding
with an exploration and development program for certain leases owned by EnerJex.
This letter further amends the Original Agreement as specified below (as
amended, the “Agreement”) (capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Original Agreement).


RECITALS


WHEREAS, Euramerica has elected to exercise its option to purchase the
properties as set forth in Section 16 of the Agreement and has paid prior to the
date hereof, $600,000.00, constituting a portion of the Purchase Price; and


WHEREAS, EnerJex and Euramerica desire to extend certain deadlines in the
Original Agreement;


NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants, agreements, undertakings, representations and warranties contained
herein, the parties hereto agree as follows:


1. As described in Section 16 of the Original Agreement, the Purchase Price
shall be paid either in full or in four (4) equal quarterly installments.
Euramerica has elected to make payments under the quarterly installment option.
Section 16 is amended to provide that the third and fourth quarterly installment
payments of the Purchase Price totaling $600,000.00 will become due on or before
the close of business on January 15, 2009 with no grace period.


 
 

--------------------------------------------------------------------------------

 
 
2. Section 18 of the Original Agreement shall be amended and restated in its
entirety as follows: “Title to the Property will transfer, if ever, upon payment
of the full Purchase Price and balance of the Two Million Dollar ($2,000,000)
drilling commitment funds on or before the end of business on January 15, 2009.”
 
3. Section 20 of the Original Agreement is amended and restated in its entirety
as follows: “Midwest and Euramerica will execute the Operating Agreement and
they shall become effective, if ever, only upon payment of the full Purchase
Price and balance of the Two Million Dollar ($2,000,000) drilling commitment
funds on or before the close of business on January 15, 2008.
 
4. Section 23 of the Original Agreement is amended and restated in its entirety
as follows: “If Euramerica fails to pay the installments required under Section
16 or fund the balance of the Two Million Dollar ($2,000,000) drilling
commitment under Section 25, on or before the end of business on January 15,
2009, (a) all of Euramerica’s interest in the Property, the Euramerica Wells,
and any other associated wells, properties or assets under the Original
Agreement, shall be forfeited and revert to Midwest, (b) all of the Operating
Agreements shall be rendered null and void, and (c) this Agreement shall
terminate effective as of the close of business on January 15, 2009, without any
grace period.”
 
5. Section 24 of the Original Agreement shall be deleted in its entirety.
 
6. As described in Section 25 of the Original Agreement, Euramerica agreed to
pay EnerJex $2,000,000 on or before August 31, 2008. Section 25 is amended to
provide that Euramerica agrees to pay EnerJex the balance of the $2,000,000
drilling commitment on or before the end of business on January 15, 2009.
 
7. Section 26 of the Original Agreement is amended and restated in its entirety
as follows: “If Euramerica fails to pay the installment required under Section
16 or fund the balance of the $2,000,000 drilling commitment under Section 25 on
or before the close of business on January 15, 2009, (a) all of Euramerica’s
interest in the Property, the Euramerica Wells, and any other associated wells,
properties or assets under the Original Agreement, shall be forfeited and revert
to Midwest, (b) all of the Operating Agreements shall be rendered null and void,
and (c) this Agreement shall terminate effective as of the close of business on
January 15, 2009 without any grace period.”
 
8. Section 3(b) of Addendum No. 1 is amended and restated to read in its
entirety as follows: “Midwest shall own 100% of the working interest in the oil
zones associated with the two wells completed to those oil zones pursuant to
Section 3(a) above and Euramerica shall not have any revenue or other interest
or right in such oil zones.”
 
9. Section 3(d) of Addendum No. 1 is amended and restated to read in its
entirety as follows: “As per the Original Agreement, Midwest owns the Wells
(asset); however, if the Option is exercised and the full Purchase Price is paid
and all of the Two Million ($2,000,000) development dollars, except for the oil
zones described in Section 3(a) and 3(b) (including the Specht 1 and Specht 3
wells), working interest in the Wells will be transferred to Euramerica as per
the Original Agreement, as amended.”
 
 
2

--------------------------------------------------------------------------------

 
 
10. EnerJex may deduct from amounts received from the Development funds from
Euramerica all amounts owed by Euramerica to EnerJex with respect to the
Euramerica Wells or pursuant to the Original Agreement, prior to applying such
funds to any development or other expenses to be incurred by EnerJex.
 
11. Prior to January 15, 2009, EnerJex may elect to shut-in and/or not further
develop any Euramerica Well that EnerJex determines is not producing in paying
quantities or is otherwise operating at a loss to the working interest owners.


12. The parties hereto agree that the definition of “Payout,” as such term will
be used in the Assignment, Bill of Sale and Agreement and in Section 21 of the
Original Agreement (notwithstanding the previously drafted language of proposed
Addendum No. 2 of the Original Agreement), shall be determined based on drilling
and completion costs on a well-by-well basis, rather than on the basis of global
costs associated with the total project.


13. In the event of any conflict between the terms of the Original Agreements
and this letter agreement, the terms of this letter agreement shall control and
prevail.


14.  Euramerica hereby represents and warrants in favour of EnerJex that it has
full legal and corporate capacity, authority and power, in terms of all
contractual, corporate, statutory or regulatory rules, laws, or terms applicable
to it, to enter into this letter agreement and to perform its obligations
hereunder, and that this letter agreement is a legal, valid and binding
obligation upon Euramerica, and is enforceable against it in accordance with its
terms.  


 
3

--------------------------------------------------------------------------------

 

Please confirm your agreement to comply with the foregoing by signing in the
space provided below.

        ENERJEX KANSAS, INC.  
   
   
    By:   /s/ Steve Cochennet   Name:  Steve Cochennet   Title: Chief Executive
Officer



AGREED AND ACCEPTED, as of the 15th day of October, 2008.


EURAMERICA ENERGY, INC.




By: /s/ Antonio Beccari  
Name: Antonio Beccari  
Title: President   
 